ORDER
After being convicted of possessing cocaine with the intent to distribute it, Rickey Banks was sentenced to 97 months’ imprisonment. On appeal, Banks argued, among other things, that his sentence violated the Sixth Amendment. See United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Paladino, 401 F.3d 471, 481 (7th Cir.2005). We remanded to ask whether the district judge would have imposed a different sentence had she known that the guidelines were advisory. See Paladino, 401 F.3d at 488-84. She answered that she would like to reconsider Banks’s sentence in light of Booker. Consequently, we VACATE his sentence and REMAND for resentencing.